Citation Nr: 0515275	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
with major depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for 
psychophysiologic musculoskeletal disorder, manifested by 
headaches, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in March 2003.  In 
August 2003, the Board remanded these matters for additional 
development.

In the August 2003 remand, the Board directed the RO to issue 
the veteran a statement of the case (SOC) pertaining to the 
issue of entitlement to service connection for PTSD.  In so 
doing, the Board mistakenly indicated that the veteran 
expressed disagreement with a March 2001 RO rating decision 
denying service connection for PTSD.  Subsequently, in a 
February 2005 deferred rating action, the RO correctly 
pointed out that the March 2001 RO rating decision did not 
address the issue of PTSD, and that the issue of PTSD was 
actually denied by the RO in an earlier decision dated in 
March 2000.  Review of the record reveals that the veteran 
submitted a lengthy statement in October 2000 describing his 
in-service stressor events and psychiatric problems he 
relates to such events.  The October 2000 statement should be 
accepted as a timely notice of disagreement (NOD) with the 
March 2000 denial, thereby initiating an appeal as to the 
issue of entitlement to service connection for PTSD.  While 
the Board does not yet have jurisdiction over this issue, 
further action on that issue is mandated.  




REMAND

As noted in the introduction, the veteran submitted an 
October 2000 statement that the Board has determined 
constitutes a timely notice of disagreement with the March 
2000 rating action that denied service connection for PTSD.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that the claim of 
entitlement to service connection for PTSD is not before the 
Board at this time and will only be before the Board if the 
veteran files a timely substantive appeal.  The Board's 
actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon.  

The veteran has also claimed entitlement to service 
connection for anxiety disorder with major depression.  In 
his testimony before the undersigned at the March 2003 
hearing, the veteran indicated that a "Dr. D.," had linked 
his service connected psychophysiological musculoskeletal 
disorder manifested by headaches with depression and anxiety.  
A review of the claims file reveals while additional VA 
records have been obtained, no such statement from a Dr. D. 
has been associated with the claims file.  The veteran should 
be informed that such a nexus statement would assist him in 
establishing his claim, and that it is his responsibility to 
obtain a statement from Dr. D., in writing, so that it may be 
added to the claims file for consideration in this matter.  
The Board also finds that while examiner performing the May 
2004 VA examination did not find that the veteran's 
psychiatric symptomatology warranted any separate psychiatric 
diagnosis, he failed to comment as to whether any of the 
psychiatric symptoms found were encompassed in the veteran's 
service-connected psychophysiological musculoskeletal 
condition.  This medical question must be addressed on new 
examination.  

Turning to the veteran's claim for an increased rating for a 
psychophysiologic musculoskeletal disorder, the Board points 
out that when a single disability has been diagnosed both as 
a physical condition and as a mental disorder, as is the case 
with the veteran's service-connected disorder, the rating 
agency shall evaluate it using a diagnostic code, which 
represents the dominant (more disabling) aspect of the 
condition.  See 38 C.F.R. §§ 4.14, 4.125, 4.126(d), and 
4.130.  We note that while the veteran's service-connected 
condition was primarily manifested by headaches, there now 
exist medical questions regarding whether the service-
connected condition has additional psychiatric manifestations 
(such as anxiety and depression), and whether the veteran has 
a separately diagnosed psychiatric condition, such as PTSD.  
The Board finds that the potential interplay between the 
variously claimed psychiatric disabilities and the rating 
criteria involved in evaluating the service-connected 
disorder (presently identified as psychophysiologic 
musculoskeletal disorder) renders the claim of entitlement to 
an increased rating inextricably with the claims of 
entitlement to service connection for PTSD and for anxiety 
disorder with major depression.  The issues must be addressed 
together on remand.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).  

Consequently, these matters are REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to service 
connection for PTSD, including citation 
to all pertinent law and regulations, and 
reflecting consideration of all evidence 
of record.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should contact the veteran and 
inform him that he should obtain a 
written opinion from Dr. D. which links 
any mental symptomatology or disorder to 
his active duty service or his service 
connected disability in any way.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
severity of all manifestations of the 
veteran's service-connected condition 
(however it is defined in the current  
nomenclature), and the nature, extent, 
and etiology of any other psychiatric 
disability found.  The examiner should 
specifically indicate whether any 
psychiatric manifestations found are 
encompassed in the veteran's service-
connected disorder, currently identified 
as psychophysiological musculoskeletal 
disorder.  If a separate psychiatric 
diagnosis is warranted, the examiner 
should render opinions, with rationale, 
as to: (a) whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such psychiatric 
disability diagnosed became manifest or 
increased in severity during service; and 
(b) whether it is at least as likely as 
not that any such psychiatric disability 
diagnosed is otherwise related to service 
or a service-connected disorder.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal, 
including the issue of entitlement to 
service connection for PTSD if the appeal 
is perfected by the veteran.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38  
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




